DETAILED ACTION
Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  “the same side of the recording device” lacks antecedent basis.  Appropriate correction is required.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (8,944,554) in view of Kudoh (7,497,568).

 	Regarding claims 1 and 5, Kondo teaches recording device comprising: 
a recording head (fig. 9, item 3) configured to discharge a liquid as a droplet; 
a carriage (fig. 9, item 2) on which the recording head is mounted; 
a driving unit (see fig. 9, note that a motor necessarily drives carriage 2 along guide rails 11) configured to reciprocate the carriage along a guide shaft (fig. 9); 
and 

Kondo does not teach wherein in a state in which the carriage is positioned at one end of the guide shaft, a circuitry portion is disposed below the carriage or a liquid mounting section configured to mount a liquid container that holds the liquid. Kudoh teaches this (Kudoh, see fig. 7, note that circuitry part 400 and carriage 23 would overlap when carriage is at rear end of shaft. Note liquid holding portion 30). It would have been obvious to one of ordinary skill in the art at the time of invention to arrange the carriage so as to overlap the circuitry portion, as disclosed by Kudoh, in the device disclosed by Kondo because doing so would amount to combining prior art teachings according to known methods to yield predictable results. 
Upon addition of Kudoh’s liquid mounting section 30 to Kondo’s arrangement in figure 9, the resultant device would have a liquid mounting section on the same side as Kondo’s circuitry part 61 so that the limitation requiring the liquid mounting section is disposed on the same side of the recording device as the control board is met. Furthermore, the limitation requiring in a state in which the carriage is positioned at one end of the guiding shaft, the liquid mounting section is disposed below the carriage  would be met. In other words, Kudoh’s teaching of a carriage that actually overlaps the circuitry part and applying it to a device where the circuitry part and the liquid mounting section are located on the same side of the device, the resultant device would have a carriage that is scanned to one end of a movement range so that at least portions of a circuitry and a liquid mounting section were beneath the carriage. Kondo’s second circuit 62 is being analogized to Kudo’s circuit 400. 

 	Regarding claim 2, Kondo in view of Kudoh teaches the recording device according to claim 1, wherein a plate-like side frame (Kudoh, fig. 10, item 502) is disposed below the guide shaft (Kudoh, see fig. 6) and along a direction intersecting an extending direction of the guide shaft (see fig. 6), and the control board is attached to a surface of the side frame (Kudoh, see fig. 10).


 	Regarding claim 4, Kondo in view of Kudoh teaches the recording device according to claim 3, comprising: a power supply board on which a power supply element is mounted, wherein the control board and the second control board are wired to each other, and the power supply board is wired to one of the control board or the second control board (Kudoh, col. 10, lines 46-48, see figs. 9, 10, item 401, Note that power supply board 401 is wired to control board 402).
Regarding claim 6, Kondo in view of Kudoh teaches the recording device according to claim 5, comprising: a maintenance unit (Kudoh, fig. 6, item 121) configured to perform maintenance on the recording head, wherein the side frame is disposed closer to an outer side of the recording device than the maintenance unit is (Kudoh, see fig. 10, note that side frame 502 is disposed closer to the left outer side of housing 501 than maintenance unit 121).

Response to Arguments

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/           Primary Examiner, Art Unit 2853